Citation Nr: 1315854	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-28 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for nosebleeds.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for bladder cancer.

4.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from May 1942 to December 1954 and from September 1950 to May 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The reopened claim of service connection for nosebleeds and the claims of service connection for hearing loss, bladder cancer, and prostate cancer are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in July 1959, the RO denied service connection for nosebleeds; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran. 

2.  The additional evidence since the rating decision in July 1959 by the RO, denying service connection for nosebleeds, relates to an unestablished fact necessary to substantiate the claim.






CONCLUSION OF LAW

The criteria to reopen the claim of service connection for nosebleeds have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence to Reopen

Procedural History and Evidence Previously Considered

In a rating decision in July 1959, the RO denied service connection for nosebleeds on the basis that the Veteran had a perforated nasal septum at induction and that nosebleeds during service were acute and transitory and resolved without residuals.  In a letter dated that same month, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  No new and material evidence pertinent to the claim was received by VA within one year from the date that the RO notified the Veteran of rating decision in July 1959

As the Veteran did not initiate an appeal of the rating decision by the RO in July 1959, the rating decision became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.





The relevant evidence of record at the time of the rating decision in July 1959 consists of the service treatment records.  For the first period of service the service treatment records show that on entrance examination in April 1942 the summary of defects included a deviated nasal septum with mild obstruction.  In May 1942, history included a perforated septum and surgery [prior to service].  In September 1943, the Veteran had nasal, mucosal material.  On separation examination in December 1945, history included a nasal growth with treatment in June 42 and in October 1943.  A perforation of the nasal septum with crusting was described as existing prior to service.  

For the second period of service the service treatment records show that on entrance examination in August 1950 there was no interval history about the nasal septum perforation.  In March 1952, the Veteran complained of nosebleeds (epistaxis).  It was noted that 10 years earlier the Veteran had a submucous resection of the nasal septum. The pertinent finding was perforation of the nasal septum with crusting, which explained the nasal bleeding.  No nasal abnormality was noted on separation examination in May 1952.  

Current Claim to Reopen

As the unappealed rating decision in July 1959 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

As the Veteran's current application to reopen the claim was received in September 2007, the current regulatory definition of new and material evidence applies.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  



"New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Additional Evidence 

The additional relevant evidence presented since the rating decision in July 1959 consists of private medical records and statements from the Veteran and a fellow service member.  

The private medical records show that in November 1972 there was a large septal perforation.  In May 1992, history included two nose surgeries.  In April 1998, the diagnosis was septal perforation.  There was a nasal obstruction, crusting, and dry mucous.  In April 2000, the Veteran was told to use a saline spray to decrease nasal crusting.  In August 2001, the pertinent findings were distortion of the nasal septum, drying of the nasal mucosa, and mucosal redness.  In February 2004, the nasal mucosa was pale with dry, crusted mucoid secretions and a septal perforation with surgical changes.  In September 2004, history included a nasoseptal perforation with septoplasty. 



In a statement in December 2007, the Veteran stated that he had two nose surgeries before he entered the service and that in service during physical training he was hit hard across the bridge of his nose, which caused bleeding and that he was taken to an aid station and then to the hospital.  In a statement in February 2013, the Veteran stated that his nose problems became worse in service and that he has had to live with it ever since. 

In a statement in January 2008, O.T., who served with the Veteran in basic training, recalled that during physical training the Veteran was hit hard in the nose and the Veteran was taken to an aid station and then to the hospital with a nosebleed. 

Analysis

As for the private medical records as the evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of postservice nasal problems, and as the lack of such evidence was in part the basis for the previous denial of the claim, the newly submitted evidence is new and material under 38 C.F.R. § 3.156.  

As for the statements of the Veteran for the limited purpose of reopening the claim, the credibility of the Veteran's statements is presumed.  As the Veteran's lay evidence relates to unestablished fact necessary to substantiate the claim, namely, evidence of postservice nasal problems, and as the lack of such evidence was in part the basis for the previous denial of the claim, the newly submitted evidence is new and material under 38 C.F.R. § 3.156.  

For these reasons, the claim of service connection for nosebleeds is reopened.








ORDER

As new and material evidence has been presented, the claim of service connection for nosebleeds is reopened, and, to this extent only, the appeal is granted.  


REMAND

On the reopened claim of service connection of nosebleeds, before deciding the claim on the merits, further procedural development is needed as the RO has not considered the claim on the merits in the first instance. 

On the claim of service connection for hearing loss, on VA audiology examination in April 2008, the VA examiner stated that the current hearing loss was not related to service 55 years ago.  In statements since the VA examination, the Veteran stated that he first noted symptoms of impaired hearing during service and in the years immediately following service.  Although the Veteran is not competent to diagnose a hearing loss disability, the Veteran is competent to describe symptoms of impaired hearing.  As the VA examiner relied on the absence of medical records to corroborate hearing loss in service, the lack of contemporaneous medical evidence is not a bar to the Veteran's ability to prove his claim.  And a new examination under the duty to assist is needed. 

On the claims of service connection for bladder cancer and for prostate cancer, the record shows that prostate cancer was diagnosed in 1981, following several years of chronic prostatitis, which manifested as low back pain.  In January 2001, the Veteran complained of urinary dysfunction of two years' duration.  A cystoscopy suggested bladder cancer, which was later confirmed by a biopsy.  






The Veteran has stated that he has had low back pain and urinary dysfunction since service.  As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA audiologist, who has not previously examined the Veteran, to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current hearing loss disability as shown on VA examination April 2008 is related to noise exposure in service?   

In formulating the opinion, the VA examiner is asked to consider that:

Service connection has been granted for tinnitus, which is evidence of noise exposure in service, although there is no contemporaneous record of tinnitus in service; and,  

The Veteran as a lay person is competent to describe symptoms of impaired hearing, although there is no contemporaneous record of impaired hearing in service.   




Stated differently, the VA examiner must account for the Veteran's statement about the onset of impaired hearing as it relates to the current diagnosis.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes for hearing loss unrelated to noise exposure in service, please identify the other potential causes, when the noise exposure in service is not more likely than any other etiology to cause the current hearing loss and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

2.  Arrange to have the Veteran's file reviewed by a VA physician to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that:

Either bladder cancer or prostate cancer is related to an injury, disease, or event in service?   

In formulating the opinion, the VA examiner is asked to consider that:






The Veteran as a lay person is competent to describe symptoms of low back pain and urinary dysfunction in service and since service, although there is no contemporaneous record of the symptoms in service.   

Stated differently, the VA examiner must account for the symptoms the Veteran has described and the relationship, if any, to bladder cancer first documented in 2001 and prostate cancer first documented in 1981.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes for bladder cancer or prostate cancer, please identify the other potential causes, when the symptoms the Veteran has described since service are not more likely than any other etiology to cause either bladder cancer or prostate cancer and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.    

3.  After the development is completed, adjudicate the claims of service connection for a hearing loss disability, bladder cancer, and prostate cancer.  










On the reopened claim of service connection for nosebleeds, adjudicate the claim on the merits, including whether the nosebleeds constituted an aggravation of the pre-existing nasal septal perforation, applying 38 C.F.R. § 3.306. 

If any benefit sought is denied, furnish the Veteran his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


